Mr. JUSTICE TRAPP, dissenting: While “An Act to regulate the granting of assistance to indigent war veterans and their families” (Ill. Rev. Stat. 1977, ch. 23, pars. 3082 through 3090) was originally passed in 1907, an examination of the annotated statutes discloses that it has been the subject of frequent legislative examination and amendment. One finds amendments as recently as 1975 (par. 3082), 1973 (par. 3084), and 1971 (pars. 3089,3090). In the context of legislative concern, the theme of the Act has not lain fallow and forgotten since 1907. The principal opinion apparently concludes that the Act is unconstitutional in that the superintendent of the Veterans Assistance Commission is authorized “to draw from county funds” and that he exercises his sovereign power and is vested with executive power presumably through the selections of Commission employees. A fair reading of the statute supports the contrary conclusion. In sum, the superintendent of the Commission is limited to the making of recommendations to the respective township or county authorities for the granting of assistance to veterans. Section 2 (par. 3082) provides that the county board shall provide such sums of money as may be just and necessary for the assistance of veterans and that if any county board fails or refuses after such recommendation to provide any just and necessary sum of money for such assistance, the superintendent “shall apply” to the circuit court “for a writ of mandamus upon the supervisor of general assistance or county board requiring him or it to pay, or to appropriate and pay such sums of money, and upon proof made of the justice and necessity of the claim, the circuit court shall issue such writ.” (Emphasis supplied.) Ill. Rev. Stat. 1977, ch. IIB2, par. 3082. In section 9 (par. 3089) of the statute, it is provided that: “The Commission and the president or chairman of the county board, or some other county officer appointed by him shall have general oversight of the distribution of all moneys and supplies appropriated by the county for the benefit of indigent veterans 0 6 °. No warrant authorized under this Act may be issued for the payment of money without the presentation of an itemized statement or claim, approved by the superintendent of the commission and the chairman of the county board, or some other county officer designated by him.” Ill. Rev. Stat. 1977, ch. HIM, par. 3089. It appears clear that with such statutory limitation neither the superintendent of the Commission nor any other officer of a veterans organization appropriates money of the county or any other public fund for the reason that any sum spent by the superintendent or the Commission is approved by the county board or paid upon order of the circuit court. The statute apparently contemplates that members of a veterans organization would do the field work in identifying any veteran deemed to be in need and then make recommendation for the action of the county board. In the context of such aptivity, there is no actual or apparent reason to conclude that the selection of Commission employees is an exercise of sovereign power. In section 10 (par. 3090) of the statute, it is provided that county boards shall appropriate such sums as may be deemed necessary to compensate officers and employees of the Commission necessary to administer such assistance. In Ickes v. Board of Supervisors (1953), 415 Ill. 557, 114 N.E.2d 669, the court said in speaking to the issue: “The act does not say that the appropriation must be in the amounts recommended by the commission. It states purely and simply that the board shall appropriate such amounts as may be deemed necessary to properly compensate employees. What is a proper compensation is certainly within the discretion of the board.” 415 Ill. 557, 562, 114 N.E.2d 669, 671. It appearing that that statute does not, in effect, authorize the superintendent to appropriate public funds or exercise sovereign power, I would affirm the order of the trial court. Upon such facts as shown here, the opinion in People ex rel. Rudman v. Rini (1976), 64 Ill. 2d 321, 356 N.E.2d 4, is clearly distinguishable.